UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7282



WILLIAM H. SCOTT, III,

                                             Plaintiff - Appellant,

          versus

BRIAN K. MILLER, Attorney at Law,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-96-742)


Submitted:   February 27, 1997             Decided:   March 11, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


William H. Scott, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C. § 1915(d) (1994), amended by Prison Litigation Reform
Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996). We have reviewed

the record and the district court's opinion and find that this

appeal is frivolous. Accordingly, we dismiss the appeal on the rea-

soning of the district court. Scott v. Miller, No. CA-96-742 (E.D.

Va. Aug. 6, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2